Citation Nr: 0620260	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-31 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for degenerative joint disease with spondylolysis of 
the lumbar spine.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from August 
1970 to October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision, granted 
service connection for back disorder and assigned a 10 
percent disability rating.  The veteran appealed the 
disability rating assigned.  During the pendency of the 
appeal a series of rating decisions have granted increased 
ratings until the most recent in March 2006 granted a 
disability rating of 40 percent for the veteran's service-
connected low back disorder.  The effective date of the 
increased ratings, in each instance, was made effective 
December 4, 2000, the date that service connection was 
established for the back disability.  


FINDINGS OF FACT

1.  The veteran's service-connected degenerative joint 
disease of the lumbar spine is manifested by:  flexion to 45 
degrees; extension to 5 degrees; rotation to 20 degrees, 
bilaterally; lateral flexion to 20 degrees, bilaterally; and 
complaints of pain and discomfort.

2.  The veteran's service-connected low back disorder is not 
manifested by complete bony fixation of the spine, by 
vertebral fracture with spinal cord involvement, or by any 
neurologic deficit.  

3.  The veteran's service-connected disabilities include 
degenerative joint disease of the lumbar spine at a 40 
percent disability rating and hearing loss at a 
noncompensable disability rating; his total combined service-
connected disability rating is 40 percent.

4.  The veteran's service-connected disabilities do not 
preclude substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent rating for degenerative joint disease with 
spondylolysis of the lumbar spine, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.71a, Diagnostic Codes 5292, 5293 (prior to September 26, 
2003); Diagnostic Code 5243 (after September 26, 2003).

2.  The requirements for a total disability rating for 
compensation based on individual unemployability (TDIU) have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 3.340, 4.1, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in 
December 2000 and May 2001 satisfied the duty to notify 
provisions with respect to the veteran's claim for service 
connection for a back disorder.  Subsequently, letters dated 
in October 2003 and August 2004 satisfied the duty to notify 
provisions with respect to the claims for an increased rating 
and for TDIU.  The veteran's VA medical treatment records 
have been obtained and he has been accorded recent VA 
Compensation and Pension examinations.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issues decided 
herein.  The issues on appeal have been adjudicated 
subsequent to the most recent letters providing the required 
notice.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  

II.  Increased Disability Rating for Low Back Disability

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The veteran's appeal for increased disability ratings is from 
the initial rating that granted service connection for his 
back disability.  Accordingly, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the ratings may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).  Such staged 
ratings are not subject to the provisions of 38 C.F.R. § 
3.105(e), which generally requires notice and a delay in 
implementation of a proposed rating reduction.  Fenderson, 12 
Vet. App. at 126.

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for rating the veteran's service-
connected spine disability.  The evidence includes, but is 
not limited to:  service medical records; the veteran's 
contentions; VA medical treatment records; private medical 
treatment records; and VA examination reports.  The Board 
will summarize the relevant evidence where appropriate, and 
the Board's analysis will focus specifically on what the 
evidence shows, or fails to show with respect to the claim 
for an increased disability rating for his service-connected 
low back disorder.  

During the course of this appeal the criteria for rating 
intervertebral disc disease were revised effective September 
23, 2002, and the remaining spinal regulations were amended 
effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 
22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
regulations for intervertebral disc syndrome under Diagnostic 
Code 2593 that became effective on September 23, 2002, 
contained notes addressing the definition of incapacitating 
episodes and addressing rating procedure when intervertebral 
disc syndrome is present in more than one spinal segment.  
These notes were omitted when the criteria for intervertebral 
disc syndrome were reclassified as Diagnostic Code 5243, 
effective on September 26, 2003.  This omission was 
apparently inadvertent and was corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  The correction was made 
effective from September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

A March 2006 RO rating decision reflects that the veteran was 
assigned a 40 percent disability rating for his degenerative 
joint disease with spondylolysis of the lumbar spine under 
Diagnostic Codes 5292 for severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71, Diagnostic Code 5292 
(effective before September 23, 2002).  The Rating Schedule, 
prior to September 23, 2002, provided for disability ratings 
in excess of 40 percent for only a few Diagnostic Codes.  A 
60 percent disability rating for intervertebral disc syndrome 
contemplated persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  The 60 percent disability rating was 
the highest disability rating assignable under this 
Diagnostic Code.  38 C.F.R. § 4.71, Diagnostic Code 5293 
(effective before September 23, 2002).  The Rating Schedule 
also provided for 60 and 100 percent disability ratings for 
residuals of a fractured vertebra with spinal cord 
involvement or complete bony fixation (ankylosis) of the 
spine at an unfavorable angle.  38 C.F.R. § 4.71, Diagnostic 
Codes 5285, 5286 (effective before September 26, 2003). 

Effective September 26, 2003, the criteria for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  The reclassified diagnostic code 
for intervertebral disc syndrome is 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2005).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2005).

Range of motion measurement are to be rounded off to the 
nearest five degrees. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(5)(2005).  Disability of the thoracolumbar and cervical 
spine segments are to be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(6) (2005).

As noted above, Diagnostic Code 5293 was amended effective in 
September 2002 to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the new rating 
schedule for intervertebral disc syndrome, a 10 percent 
rating contemplates incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months.  A 20 percent rating contemplates 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating contemplates incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  Finally, a 60 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2005).  An 
incapacitating episode is "a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note (1) (2005).  

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2004). "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 40 percent for the 
veteran's service-connected low back disorder.  The veteran 
is assigned a 40 percent disability rating for his low back 
disorder under Diagnostic Code 5292 for severe limitation of 
motion of the lumbar spine.  In order to warrant a disability 
rating in excess of 40 percent under the old rating criteria 
the evidence must show: intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief; the 
residuals of a fractured vertebra with spinal cord 
involvement; or, ankylosis of the spine.  38 C.F.R. § 4.71, 
Diagnostic Codes 5285, 5286, 5293 (effective before September 
26, 2003).  In order to warrant a disability rating in excess 
of 40 percent under the current rating criteria the evidence 
must show: ankylosis of the spine, or neurologic 
abnormalities.  The medical evidence does not show any of 
these symptoms.  Specifically, VA examinations of the veteran 
were conducted in August 2001, November 2003, July 2005 and 
August 2005.  All of these examinations reveal that the 
veteran has some limitation of motion of the lumbar spine 
with pain on motion.  There is absolutely no evidence of any 
ankylosis, vertebra fracture, or any neurologic deficit 
associated with the veteran's service-connected low back 
disorder in these VA examination reports.  Specifically, the 
most recent VA examinations conducted in July and August 2005 
revealed that the veteran had a range of motion of the low 
back with flexion to 45 degrees; extension to 5 degrees; 
rotation to 20 degrees, bilaterally; and lateral flexion to 
20 degrees, bilaterally.  While he had complaints of pain and 
discomfort, there was no evidence of any neurologic deficit.  
Moreover, private medical records submitted by the veteran 
also fail to show any symptoms which would meet any of the 
rating criteria for a disability rating in excess of 40 
percent.  Accordingly, a disability rating in excess of 40 
percent for the veteran's service-connected degenerative 
joint disease with spondylolysis of the lumbar spine must be 
denied.  

In reaching this decision the Board has determined that the 
preponderance of the evidence is against the assignment of a 
rating in excess of 40 percent for the veteran's back 
disability.  Thus, the reasonable doubt doctrine is not 
applicable as to this issue.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  TDIU

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a) (2005).

In this case, the record shows that service connection has 
been established for degenerative joint disease with 
spondylolysis of the lumbar spine at a 40 percent rating and 
bilateral hearing loss at a noncompensable (0%) disability 
rating.  The veteran's combined service-connected disability 
rating is 40 percent.  As the veteran has no single service-
connected disability ratable at 60 percent or more nor one 
disability ratable at 40 percent or more and additional 
service-connected disability to bring the combined rating to 
70 percent or more, the criteria for a TDIU rating under 
38 C.F.R. § 4.16(a) are not met.

Where the percentage requirements stated in 38 C.F.R. § 
4.16(a) are not met, entitlement to benefits on an 
extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including 
his employment and educational history.  38 C.F.R. 
§§ 3.321(b)(1), 4.16(b).  However, the Board does not have 
the authority to assign an extraschedular total disability 
rating for compensation purposes based on individual 
unemployability in the first instance.  Bowling v. Principi, 
15 Vet. App. 1 (2001).

While the Board cannot grant TDIU on an extraschedular basis 
in the first instance, if the Board determines that there is 
evidence of entitlement to a TDIU on an extraschedular basis, 
the Board must remand the case to the agency of original 
jurisdiction for referral to the appropriate first line 
authority who will render an initial decision on such 
entitlement.  Bowlin, supra; 38 C.F.R. § 4.16(b).

In his August 2003 application for TDIU the veteran reported 
he became too disabled to work in August 2003.  This is 
confirmed by an August 2005 decision of the Rail Road 
Retirement Board.  He also reported having a high school 
level of education.  

The veteran contends that he is unemployable as a result of 
his service-connected low back disorder.  However, the 
evidence of record is equivocal as to the level of disability 
caused by this back disorder.  Some medical records and 
examination reports show complaints of low back pain with 
limitation of motion while others reveal essentially normal 
ranges of motion of the lumbar spine.  

Based upon the evidence of record, the Board finds the 
veteran is properly rated at a combined service-connected 
disability rating of 40 percent which does not meet the 
criteria of the assignment of TDIU.  38 C.F.R. §§ 3.340, 
4.16(a).  Moreover, there is no probative evidence 
demonstrating he is unemployable by reason of his service-
connected disabilities.  Thus, a referral to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 4.16(b), is not warranted.  As there is no 
probative evidence demonstrating the veteran is unemployable 
as a result of his service-connected disabilities, the Board 
finds entitlement to TDIU must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a disability rating in excess of 40 percent 
for degenerative joint disease with spondylolysis of the 
lumbar spine is denied.

Entitlement to TDIU is denied.



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


